


Exhibit 10.17
Vectrus, Inc.
Enhanced Severance Pay Plan
1. Purpose
 
     The purpose of this Vectrus, Inc. Enhanced Severance Pay Plan (“Plan”) is
to assist in occupational transition by providing Severance Benefits, as defined
herein, for employees covered by this Plan whose employment is terminated under
conditions set forth in this Plan.
 
     The Plan first became effective as of September 27, 2014 following the
spin-off of Vectrus, Inc. (“Vectrus”) from Exelis Inc. (“Exelis”) on September
27, 2014. Exelis was spun off from ITT Corporation (together with Exelis, the
“Predecessor Corporations”) on October 31, 2011. The Predecessor Corporations
maintained similar plans prior to the respective spin-offs (the “Predecessor
Plans”), and the Plan was created to continue service accruals under the
Predecessor Plans. The Plan shall remain in effect as provided in Section 9
hereof, and covered employees shall receive full credit for their service with
the Predecessor Corporations as provided in Section 5 hereof.


2. Covered Employees


     Covered employees under this Plan (“Employees”) are active full-time,
regular salaried employees of Vectrus and of any subsidiary company (“Vectrus
Subsidiary”) (collectively or individually as the context requires the
“Company”) (including Employees who are short term disabled as of a Potential
Acceleration event within the meaning of the Company’s short term disability
benefit plans) (other than Employees on periodic severance as of a Potential
Acceleration Event) who are or were, at any time within the two year period
immediately preceding the Employees’ termination of employment (other than
executives covered by the Vectrus Special Senior Executive Severance Pay Plan),
United States or Canadian citizens or who are employed in the United States or
Canada, whose primary employment location is at Vectrus Headquarters (currently
in Colorado Springs, Colorado), and such other employees of the Company who
shall be designated as covered employees thereunder by the Chief Executive or
the Senior Vice President and Chief-Human Resources Officer of Vectrus or a
designee of such officers (“Authorized Officers or Designees”). No person who is
employed on a contract, temporary, occasional or seasonal basis is eligible
under this Plan.


     After the occurrence of an Acceleration Event, the terms “Vectrus”,
“Vectrus Subsidiary” and “Company” as used herein shall also include,
respectively and as the context requires, any successor company to Vectrus or
any successor company to any Vectrus Subsidiary and any affiliate of any such
successor company.
 
3. Definitions


     An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall
be filed with the Securities and Exchange Commission pursuant to Section 13(d)
of the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than Vectrus or a
subsidiary of Vectrus or any employee benefit plan sponsored by Vectrus or a
subsidiary of Vectrus, is the beneficial owner directly or indirectly of twenty
percent (20%) or more of the outstanding Common Stock, $0.01 par value, of
Vectrus (the “Stock”); (ii) any person (within the meaning of Section 13(d) of
the Act), other than Vectrus or a subsidiary of Vectrus, or any employee benefit
plan sponsored by Vectrus. Vectrus or a subsidiary of Vectrus, shall purchase
shares pursuant to a tender offer or exchange offer to acquire any Stock of
Vectrus (or securities convertible into Stock) for cash, securities or any other
consideration, provided that after consummation of the offer, the person in
question is the beneficial owner (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of twenty percent (20%) or more of the
outstanding Stock of Vectrus (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire Stock); (iii) the
consummation of (A) any consolidation, business combination or merger involving
Vectrus, other than a consolidation, business combination or merger involving
Vectrus in which holders of Stock immediately prior to the consolidation,
business combination or merger (x) hold fifty percent (50%) or more of the
combined voting power of Vectrus (or the corporation resulting from the merger
or consolidation or the parent of such corporation) after the merger and
(y) have the same proportionate ownership of common stock of Vectrus (or the
corporation resulting from the merger or consolidation or the parent of such
corporation), relative to

1

--------------------------------------------------------------------------------




other holders of Stock immediately prior to the merger, business combination or
consolidation, immediately after the merger as immediately before, or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of Vectrus,
(iv) there shall have been a change in a majority of the members of the Board of
Directors of Vectrus within a 12-month period unless the election or nomination
for election by Vectrus stockholders of each new director during such 12-month
period was approved by the vote of two-thirds of the directors then still in
office who (x) were directors at the beginning of such 12-month period or
(y) whose nomination for election or election as directors was recommended or
approved by a majority of the directors who were directors at the beginning of
such 12-month period or (v) any person (within the meaning of Section 13(d) of
the Act) (other than Vectrus or any subsidiary of Vectrus or any employee
benefit plan (or related trust) sponsored by Vectrus or a subsidiary of Vectrus)
becomes the beneficial owner (as such term is defined in Rule 13d-3 under the
Act) of twenty percent (20%) or more of the Stock.
 
     “Cause” shall mean action by the Employee involving willful malfeasance or
gross negligence or the Employee’s failure to act involving material nonfeasance
that would tend to have a materially adverse effect on the Company. No act or
omission on the part of the Employee shall be considered “willful” unless it is
done or omitted in bad faith or without reasonable belief that the action or
omission was in the best interests of the Company.
 
     “Enhanced Severance Period” shall mean the period, expressed in weeks,
equal to the sum of (x) two times the normal severance pay or termination pay
period of weeks for the Employee (the “Normal Severance Period”), determined as
if the Employee were an employee of the same grade, and having the same years of
service, covered by the Vectrus, Inc. Severance Plan (as may be amended from
time to time). It shall be assumed for this purpose that the severance pay that
would have been provided thereunder is the amount determined pursuant to Exhibit
1, Exhibit 2 or Exhibit 3 thereof (or any successor provisions thereof), as
applicable based on the Employee’s title and position at the time of the
termination) and (y) four (4) weeks (in lieu of notice of termination), provided
that the Enhanced Severance Period shall not exceed 108 weeks and shall not be
less than the Minimum Severance Period.
 
     “Enhanced Week’s Pay” shall mean the sum of (x) the current annual base
salary rate paid or in effect with respect to the Employee at the time of
Employee’s termination of employment and (y) the Employee’s annual target bonus
or service recognition award opportunity for the year in which the termination
occurs (or, if no target exists, the annual bonus or service recognition award
paid or awarded to the Employee in respect of the prior year), divided by
52 weeks.


     “Good Reason” shall mean (i) without the Employee’s express written consent
and excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company or its affiliates
within 30 days after receipt of notice thereof given by the Employee, (A) a
reduction in the Employee’s annual base compensation (whether or not deferred),
(B) the assignment to the Employee of any duties inconsistent in any material
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or (C) any other
action by the Company or its affiliates which results in a material diminution
in such position, authority, duties or responsibilities; (ii) without the
Employee’s express written consent, the Company’s requiring the Employee’s work
location to be other than within twenty-five (25) miles of the location where
such Employee was principally working immediately prior to the Acceleration
Event; or (iii) any failure by the Company to obtain the express written
assumption of this Plan from any successor to the Company; provided that “Good
Reason” shall cease to exist for an event on the 90th day following the later of
its occurrence or the Employee’s knowledge thereof, unless the Employee has
given the Company notice thereof prior to such date, and the date of the
Employee’s termination of employment for Good Reason must occur, if at all,
within one hundred and eighty (180) days following the later of the occurrence
of the Good Reason event or the Employee’s knowledge thereof.
 
     “Minimum Severance Period” shall mean (i) with respect to Employees with
less than twenty (20) years of service with the Company, twenty-six (26) weeks,
(ii) with respect to Employees with between twenty (20) and twenty-five
(25) years of service with the Company, 52 weeks, (iii) with respect to
Employees with greater than twenty-five (25) years of service with the Company
but less than or equal to thirty (30) years of service with the Company,
seventy-eight (78) weeks and (iv) with respect to Employees with greater than
thirty (30) years of service with the Company, one hundred and four (104) weeks.
For purposes hereof, “years of service” shall have the same

2

--------------------------------------------------------------------------------




meaning as in the termination pay plans or policies at Vectrus Corporate
Headquarters, Colorado Springs, Colorado, as in effect immediately preceding an
Acceleration Event and shall be determined as of the date of the Employee’s
termination of employment with the Company.


     “Potential Acceleration Event” shall mean the execution of an agreement or
the commencement of a tender offer, in either case, in respect of a transaction
or event that if consummated would result in an Acceleration Event.
 
4. Severance Benefits Upon Termination of Employment


     If an Employee’s employment with the Company is terminated due to a
Qualifying Termination, he or she shall receive the severance benefits set forth
in Section 5 hereof (“Severance Benefits”). For purposes hereof, (i) a
“Qualifying Termination” shall mean a termination of an Employee’s employment
with the Company either (x) by the Company without Cause (A) within the two
(2) year period commencing on the date of the occurrence of an Acceleration
Event or (B) prior to the occurrence of an Acceleration Event and either
(1) following the public announcement of the transaction or event which
ultimately results in such Acceleration Event or (2) at the request of a party
to, or participant in, the transaction or event which ultimately results in an
Acceleration Event; or (y) by an Employee for Good Reason within the two
(2) year period commencing with the date of the occurrence of an Acceleration
Event and (ii) a determination by an Employee that he or she has “Good Reason”
hereunder shall be final and binding on the parties hereto unless the Company
can establish by a preponderance of the evidence that “Good Reason” does not
exist.
 
5. Severance Benefits


     Severance Benefits for Employees:


     • Accrued Rights — The Employee’s base salary through the date of
termination of employment, any annual bonus earned but unpaid as of the date of
termination for any previously completed fiscal year, reimbursement for any
unreimbursed business expenses properly incurred by the Employee in accordance
with Company policy prior to the date of the Employee’s termination of
employment and such employee benefits, if any, as to which the Employee may be
entitled under the employee benefit plans of the Company, including without
limitation, the payment of any accrued or unused paid time off under the
Company’s paid time off policy.
 
     • Severance Pay — The number of weeks of the Employee’s Enhanced Severance
Period times the Employee’s Enhanced Week’s Pay, paid in the form described in
Section 6 below.


     • Health and Life Insurance Benefits


     — Continued health and life insurance benefits for a period equal to the
Employee’s Enhanced Severance Period following the Employee’s termination of
employment at the same cost to the Employee, and at the same coverage levels, as
provided to the Employee (and the Employee’s eligible dependents) immediately
prior to his or her termination of employment.


     — Payment of a lump sum amount (“Savings Plan Lump Sum Amount”) equal to
the number of weeks of the Employee’s Enhanced Severance Period times the
following amount: the highest annual base salary rate determined above under
“Enhanced Week’s Pay”, divided by 52 weeks, times the highest percentage rate of
Company Contributions (not to exceed 4 %) with respect to the Employee under the
Vectrus 401(k) Plan and/or the Vectrus Excess Savings Plan (or corresponding
savings plan arrangements (i) outside the United States or (ii) as may be
designated by an Authorized Officer of Designee) (“Savings Plans”) (including
matching contributions and floor contributions) at any time during the three
(3) year period immediately preceding the Employee’s termination of employment
or the three (3) year period immediately preceding the Acceleration Event. This
provision shall apply to any Employee who is a member of any of the Savings
Plans at any time during such three (3) year period.


     • Outplacement — Outplacement services for one (1) year.



3

--------------------------------------------------------------------------------




     With respect to the provision of benefits described above during the above
period equal to the Employee’s Enhanced Severance Period, if, for any reason at
any time the Company (i) is unable to treat the Employee as being eligible for
ongoing participation in any Company employee benefit plans in existence
immediately prior to the termination of employment of the Employee, and if, as a
result thereof, the Employee does not receive a benefit or receives a reduced
benefit or (ii) determines that ongoing participation in any such Company
benefit plans or policies would result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”) or any other Code section, statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), the
Company shall provide such benefits by making available equivalent benefits from
other sources in a manner consistent with Section 15 below.


     Notwithstanding any other provision of the Plan to the contrary, all prior
service by an Employee with the Predecessor Corporations shall be credited in
full towards an Employee’s service with the Company.
 
6. Form of Payment of Severance Pay and Lump Sum Payments


     Severance Pay shall be paid in cash, in non-discounted equal periodic
installment payments corresponding to the frequency and duration of the
severance payments that the Employee would have been entitled to receive under
the Vectrus, Inc. Severance Plan, with such terms governing the frequency and
duration of the severance payments being deemed incorporated herein by
reference. The Savings Plan Lump Sum Amount shall be paid in cash within thirty
(30) calendar days after the date the employment of the Employee terminates.


7. Termination of Employment — Other


     The Severance Benefits shall only be payable upon an Employee’s termination
of employment due to a Qualifying Termination; provided, that if, following the
occurrence of an Acceleration Event, an Employee is terminated due to the
Employee’s death or disability (as defined in the long-term disability plan in
which the Employee is entitled to participate (whether or not the Employee
voluntarily participates in such plan)) and, at the time of such termination,
the Employee had grounds to resign with Good Reason, such termination of
employment shall be deemed to be a Qualifying Termination.
 
8. Administration of Plan; Claims and Appeals Procedure


     This Plan shall be administered by Vectrus, who shall have the exclusive
right to interpret this Plan, adopt any rules and regulations for carrying out
this Plan as may be appropriate and decide any and all matters arising under
this Plan, including but not limited to the right to determine appeals. Subject
to applicable Federal and state law, all interpretations and decisions Vectrus
shall be final, conclusive and binding on all parties affected thereby.


     Any employee or other person who believes he or she is entitled to any
payment under the Plan may submit a claim in writing to the Plan’s administrator
(in accordance with Section 16) within ninety (90) days after the earlier of
(i) the date the claimant learned the amount of their severance benefits under
the Plan or (ii) the date the claimant learned that he or she will not be
entitled to any benefits under the Plan. If the claim is denied (in full or in
part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also describe any material or information
necessary for the claimant to perfect the claim, and an explanation of why such
material or information is necessary, and an explanation of the Plan’s
procedures (and time limits) for appealing the denial, including a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on appeal. The denial notice will be
provided within ninety (90) days after the claim is received. If special
circumstances require an extension of time (up to ninety (90) days), written
notice of the extension will be given within the initial ninety (90) day period.
This notice of extension will indicate the special circumstances requiring the
extension of time and the date by which the administrator expects to render its
decision on the claim.
     
     If the claimant’s claim is denied, the claimant (or his or her authorized
representative) may apply in writing to the administrator for a review of the
decision denying the claim. Review must be requested within sixty (60) days

4

--------------------------------------------------------------------------------




following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments (as well as documents, records and other
information related to the claim) in writing. The administrator will provide
written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
administrator expects to render its decision.
 
     If the claim is denied (in full or in part), the claimant will be provided
a written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will also
include a statement that the claimant will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents and other information
relevant to the claim and a statement regarding the claimant’s right to bring an
action under Section 502(a) of ERISA.
 
     If the claims procedures set forth above have been exhausted and a claimant
wishes to challenge a final determination by the Plan administrator, such claim
shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules and the entire cost thereof
shall be borne by the Company. The location of the arbitration proceedings shall
be reasonably acceptable to the Employee. Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
Company shall pay all legal fees, costs of litigation, prejudgment interest, and
other expenses which are incurred in good faith by the Employee as a result of
the Company’s refusal to provide any of the Severance Benefits to which the
Employee becomes entitled under this Plan, or as a result of the Company’s (or
any third party’s) contesting the validity, enforceability, or interpretation of
this Plan, or as a result of any conflict between the Employee and the Company
pertaining to this Plan. The Company shall pay such fees and expenses from the
general assets of the Company.
 
9. Termination or Amendment


    Vectrus may terminate or amend this Plan (“Plan Change”) at any time except,
that following the occurrence of (i) an Acceleration Event or (ii) a Potential
Acceleration Event, no Plan Change that would adversely affect any Employee may
be made without the prior written consent of such Employee affected thereby;
provided, however, that (ii) above shall cease to apply if such Potential
Acceleration Event does not result in the occurrence of an Acceleration Event.
 
10. Offset
 
     Any Severance Benefits provided to an Employee under this Plan shall be in
lieu of, and not in addition to, any severance pay or benefits the Employee
would otherwise be entitled to receive (i) pursuant to any other Company policy,
practice program or arrangement, (ii) pursuant to any Company employment
agreement or other agreement with the Company, or (iii) by virtue of any law,
custom or practice excluding, however, any unemployment compensation in the
United States.
 
11. Excise Tax


     In the event that it shall be determined that any Payment would constitute
an “excess parachute payment” within the meaning of Section 280G of the Code,
then the aggregate of all Payments shall be reduced so that the Present Value of
the aggregate of all Payments does not exceed the Safe Harbor Amount; provided,
however, that no such reduction shall be effected, if the Net After-tax Benefit
to Employee of receiving all of the Payments exceeds the Net After-tax Benefit
to Employee resulting from having such Payments so reduced. In the event a
reduction is required pursuant hereto, the order of reduction shall be first all
cash payments on a pro rata basis, then any equity compensation on a pro rata
basis, and lastly medical and dental coverage.


    
 For purposes of this Section 11, the following terms have the following
meanings:



5

--------------------------------------------------------------------------------




     (i) “Net After-tax Benefit” shall mean the Present Value of a Payment net
of all federal state and local income, employment and excise taxes imposed on
Employee with respect thereto, determined by applying the highest marginal
rate(s) applicable to an individual for Employee’s taxable year in which the
Change in Control occurs.
 
     (ii) “Payment” means any payment or distribution or provision of benefits
by the Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any reductions required by this
Section 11.
 
     (iii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.
 
     (iv) “Safe Harbor Amount” shall be an amount expressed in Present Value
which maximizes the aggregate Present Value of Payments without causing any
Payment to be subject to excise tax under Section 4999 of the Code or the
deduction limitation of Section 280G of the Code.
 
     All determinations required to be made under this Section 11, including
whether and when a reduction is required and the amount of such reduction and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm mutually agreed to by the Employee
and the Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Employee within ten (10) business days
of the receipt of notice from the Employee that there has been a Payment, or
such earlier time as is requested by the Company; provided that for purposes of
determining the amount of any reduction, the Employee shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such payment is required to be made.


     All fees and expenses of the Accounting Firm shall be borne solely by the
Company. If the Accounting Firm determines that no excise tax is payable by the
Employee, it shall so indicate to the Employee in writing. Any determination by
the Accounting Firm shall be binding upon the Company and the Employee.


12. Miscellaneous


     The Employee shall not be entitled to any notice of termination or pay in
lieu thereof except as included as part of Severance Pay as provided herein.
 
     Severance Benefits under this Plan are paid entirely by the Company from
its general assets.


     This Plan is not a contract of employment, does not guarantee the Employee
employment for any specified period and does not limit the right of the Company
to terminate the employment of the Employee at any time.
 
     If an Employee should die while any amount is still payable to the Employee
hereunder had the Employee continued to live, all such amounts shall be paid in
accordance with this Plan to the Employee’s designated heirs or, in the absence
of such designation, to the Employee’s estate.


     The numbered section headings contained in this Plan are included solely
for convenience of reference and shall not in any way affect the meaning of any
provision of this Plan.


     If, for any reason, any one or more of the provisions or part of a
provision contained in this Plan shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Plan not
held so invalid, illegal or unenforceable, and each other provision or part of a
provision shall to the full extent consistent with law remain in full force and
effect.
     The Plan shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of laws provisions
thereof.


     The Plan shall be binding on all successors and assigns of the Vectrus and
an Employee.



6

--------------------------------------------------------------------------------




13. Notices


     Any notice and all other communication provided for in this Plan shall be
in writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or three days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
 
If to the Company:


Vectrus
655 Space Center Drive
Colorado Springs, Colorado 80915
Attention: General Counsel


If to Employee:

To the most recent address of Employee set forth in the personnel records of
Vectrus.


14. Adoption Date


     This Plan was initially adopted by Vectrus on September 27, 2014 (“Adoption
Date”) and does not apply to any termination of employment which occurred or
which was communicated to the Employee prior to the Adoption Date.
 
15. Section 409A


     This Plan is intended to comply with Section 409A of the Code (or an
applicable exemption therefrom) and will be interpreted in a manner consistent
with such intent. Notwithstanding anything herein to the contrary, (i) if at the
time of the Employee’s termination of employment with the Company the Employee
is a “specified employee” as defined in Section 409A of the Code (and any
related regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee) until the date that is six months following the
Employee’s termination of employment with the Company (or the earliest date as
is permitted under
Section 409A of the Code), at which point all payments deferred pursuant to this
Section 15 shall be paid to the Employee in a lump sum and (ii) if any other
payments of money or other benefits due hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. To the extent any reimbursements or in-kind benefits due under this Plan
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid in a manner consistent with
Treas. Reg. Section 1.409A-3(i)(1)(iv), the terms of which shall be deemed
incorporated herein by reference. Notwithstanding the definition of Acceleration
Event contained herein, where required to avoid additional tax under Section
409A, the event constituting an Acceleration Event must also be an event
described in Treas. Reg. Section 1.409A-3(i)(5). Each payment made under this
Plan shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. All payments to be made upon a termination of
employment that constitute deferred compensation under this Plan may only be
made upon a “separation from service” (as that term is used in Section 409A).
The Company shall consult with Employees in good faith regarding the
implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Employees with respect thereto.



7

--------------------------------------------------------------------------------




16. Additional Information.


Plan Name:
Vectrus, Inc. Enhanced Severance Pay Plan
 
 
Plan Sponsor:
Vectrus, Inc.
 
655 Space Center Drive
 
Colorado Springs, CO 80915
 
 
Employer Identification Number:
38-3924636
 
 
Plan Number:
50[ ]
 
 
Plan Year:
Vectrus' Fiscal Year
 
 
Plan Administrator:
Vectrus, Inc.
 
Attention: Administrator of the Vectrus, Inc. Enhanced Severance Pay Plan
 
655 Space Center Drive
 
Colorado Springs, CO 80915
 
(719) 591-3600
 
 
Agent for Service of Legal Process:
Vectrus, Inc.
 
Attention: Chief Legal Officer
 
655 Space Center Drive
 
Colorado Springs, CO 80915
 
(719) 591-3600
 
 
 
Service of process may also be made upon the Plan administrator.
 
 
Type of Plan:
Employee Welfare Benefit Plan - Severance Pay Plan
 
 
Plan Costs:
The cost of the Plan is paid by Vectrus, Inc.



17. Statement of ERISA Rights.


As participants in the Plan, Employees have the following rights and protections
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”):
     
•
Employees may examine, without charge, at the Plan administrator’s office and at
other specified locations, such as worksites, all documents governing the plan,
including insurance contracts and a copy of the latest annual report (Form 5500
Series) filed by the plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration; and

•
Employees may obtain, upon written request to the Plan administrator, copies of
documents governing the operation of the Plan, including insurance contracts and
copies of the latest annual report (Form


8

--------------------------------------------------------------------------------




5500 Series) and updated summary plan description. The Plan administrator may
make a reasonable charge for the copies.
In addition to creating rights for participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of Plan participants. No one, including Vectrus or any other person,
may fire a Plan participant or otherwise discriminate against a Plan participant
in any way to prevent the participant from obtaining a benefit under the Plan or
exercising rights under ERISA. If a claim for a severance benefit is denied, in
whole or in part, the person seeking benefits must receive a written explanation
of the reason for the denial. Plan participants have the right to have the
denial of the claim reviewed. (The claim review procedure is explained in
Section 8 above.)


Under ERISA, there are steps Plan participants can take to enforce the above
rights. For instance, if a Plan participant requests materials and does not
receive them within thirty (30) days, the Participant may file suit in a federal
court. In such a case, the court may require the Administrator to provide the
materials and to pay the Plan participant up to $110 a day until the participant
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator. If a Plan participant has a claim which
is denied or ignored, in whole or in part, the participant may file suit in a
federal court. If it should happen that the participant is discriminated against
for asserting his or her rights, the participant may seek assistance from the
U.S. Department of Labor, or the participant may file suit in a federal court.


In any case, the court will decide who will pay court costs and legal fees. If
the Plan participant is successful, the court may order the person the Plan
participant sued to pay these costs and fees. If the Plan participant loses,
unless the Plan requires the Vectrus to pay the costs, he court may order the
Plan participant to pay these costs and fees, for example, if it finds that the
Participant’s claim is frivolous.


If the Plan participant has any questions regarding the Plan, the participant
should contact the Plan administrator (see Section 16 for the contract in
formation). If the Plan participant has any questions about this statement or
about his or her rights under ERISA, the Plan participant may contact the
nearest area office of the Employee Benefits Security Administration (formerly
the Pension and Welfare Benefits Administration), U.S. Department of Labor,
listed in his or her telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210. The
Plan participant may also obtain certain publications about his or her rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.



9